Citation Nr: 1132960	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  10-19 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for the human papilloma virus (HPV) with endometriosis.  

3.  Entitlement to an initial compensable disability evaluation for gastritis.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from August 1989 to August 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs Regional Office (RO) in Indianapolis, Indiana.  

The Veteran was afforded a hearing before the undersigned Acting Veterans Law Judge at the RO in Indianapolis, Indiana in August 2010.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  

The issues of entitlement to service connection for migraine headaches and entitlement to an initial compensable disability rating for gastritis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Veteran will be notified if any further action on her part is required.


FINDINGS OF FACT

1.  The HPV virus was not contracted during, or as a result of, active military service.  

2.  The Veteran does not have a current diagnosis of endometriosis.  


CONCLUSION OF LAW

The criteria for establishing service connection for the HPV virus with endometriosis have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the failure to provide pre-adjudicative notice of any of the necessary duty to notify elements was presumed to create prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required to show that that the error did not affect the essential fairness of the adjudication, and that to make such a showing the VA had to demonstrate that the defect was cured by actual knowledge on the claimant's part or that a benefit could not have been awarded as a matter of law.  Id.  However, the United States Supreme Court (Supreme Court) recently held this framework to be inconsistent with the statutory requirement that the CAVC take "due account of the rule of prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In reversing the Federal Circuit's decision, the Supreme Court held that the burden is on the claimant to show that prejudice resulted from the error, rather than on VA to rebut a presumed prejudice.  Id.

A letter sent to the Veteran in January 2009 addressed all notice elements listed under 3.159(b)(1) and was sent prior to the initial RO decision in this matter.  The letter informed her of what evidence was required to substantiate the claim and of her and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of her case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting her in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, VA has obtained the records of the Veteran's outpatient treatment with VA.  Significantly, the Veteran has not identified any additional existing evidence that is necessary for fair adjudication of the claim that has not yet been obtained.  

Furthermore, the Board finds that a VA examination is not necessary in this case.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

In this case, no examination is necessary because there is no evidence to satisfy the McLendon criteria discussed above.  Specifically, there is no in-service evidence of HPV or endometriosis, no current diagnosis of endometriosis, and no evidence to suggest that HPV may be associated with military service.  Therefore, a medical examination would serve no useful purpose in this case, since the requirement of an in-service disease or injury to establish a service connection claim cannot be met upon additional examination.  The Veteran was not prejudiced by the lack of VA examination.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist her in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection for HPV/Endometriosis

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  

Facts and Analysis

The Veteran contends that she is entitled to service connection for HPV and endometriosis.  However, as outlined below, the preponderance of the evidence of record demonstrates that the Veteran did not acquire HPV during, or as a result of, her military service, and, that she has not been diagnosed with endometriosis.  As such, service connection is not warranted.  

The Veteran's service treatment records are entirely silent regarding a diagnosis of HPV or endometriosis.  Therefore, there is no evidence confirming that these conditions arose during active military service. 

Likewise, post-service medical records fail to suggest a link between these claimed conditions and military service.  The Veteran separated from active duty in 1994 and the first evidence of record of HPV being diagnosed is an April 2004 VA outpatient treatment record.  The examining physician did not suggest any relationship between HPV and military service.  An October 2004 treatment record also notes that the Veteran was diagnosed with HPV six months earlier, but again, there was no suggestion that this was somehow related to military service.  It was also noted that the Veteran had a normal Pap smear one and a half years earlier.  The record contains no other medical evidence relating the Veteran's HPV to military service.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for the HPV virus.  There is no evidence of this condition during military service.  The first evidence of this virus is from 2004, which is approximately 10 years after the Veteran's separation from active duty.  The record contains no competent evidence relating this virus to military service, and as such, service connection is not warranted.  

In addition, the record does not reflect that the Veteran has ever been diagnosed with endometriosis.  There must be a current diagnosis of a disorder for service connection to be granted.  Hickson v. West, 12 Vet. App. 247, 252 (1999).  Without a medical diagnosis of endometriosis, the Board must deny the Veteran's claim.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  

The Board recognizes that the Veteran believes her HPV could be related to military service.  During her August 2010 hearing, the Veteran testified that she thought she could have acquired the virus during military service as a result of her sex life.  However, such a statement of mere possibility does not demonstrate entitlement to service connection.  The Veteran has presented no evidence, aside from her statement that it could have happened in service, to demonstrate any actual correlation to military service.  As such, her testimony does not demonstrate entitlement to service connection. 

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for the HPV virus with endometriosis must be denied.


ORDER

Entitlement to service connection for the HPV virus with endometriosis is denied.  


REMAND

Service Connection for Migraine Headaches

The Veteran contends that she is entitled to service connection for migraine headaches.  Regrettably, further evidentiary development is necessary before appellate review may proceed.  

The Veteran's claim was denied, in part, because there was no in-service evidence of headaches.  However, a review of her service treatment records demonstrates that she did complain of headaches.  Specifically, a June 1992 in-service treatment record reflects that the Veteran was seen with complaints of headache pain in the forehead and the back of the head.  In addition to in-service complaints of headaches, the record also reflects that the Veteran has a current diagnosis of migraine headaches and that she has alleged chronic symptomatology since her separation from active duty.  As such, she should be scheduled for a VA examination so that an opinion as to etiology may be provided.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

In addition, the Veteran testified in her August 2010 hearing that she was treated for her migraine headaches at either the VA Medical Center (VAMC) in Bettendorf, Iowa or the VAMC in Iowa City, Iowa in 1994 or 1995.  The record does not reflect that an attempt has been made to obtain these records.  As such, the AMC should attempt to obtain these records and incorporate them into the claims file before appellate review may proceed.  

Increased Disability Evaluation for Gastritis

The Veteran also contends that she is entitled to an initial compensable disability evaluation for her service-connected gastritis.  Regrettably, additional evidentiary development is necessary before appellate review can proceed on this issue as well.  

For historical purposes, the Veteran was granted service connection for gastritis in a March 2009 rating decision.  A noncompensable (0 percent) disability evaluation was assigned under Diagnostic Code 7399-7346, effective as of December 30, 2008.  VA received a timely notice of disagreement from the Veteran in June 2009, and in a March 2010 statement of the case, the RO confirmed the previously assigned rating.  The Veteran appealed this rating to the Board in May 2010.  

Again, the Veteran is rated under Diagnostic Code 7399-7346.  When an unlisted disease, injury or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" by using the first two digits of that part of the rating schedule which most closely identifies the part, or system, of the body involved and adding a "99" for the unlisted condition.  38 C.F.R. § 4.27.  

Diagnostic code 7346 provides ratings for hiatal hernia.  Hiatal hernia with two or more of the symptoms for the 30 percent rating of less severity is rated 10 percent disabling.  Hiatal hernia with persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health, is rated 30 percent disabling.  Hiatal hernia with symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health, is rated 60 percent disabling.  38 C.F.R. § 4.114.  VA examination in February 2009 did not reveal symptomatology sufficient to warrant a compensable disability evaluation under this code.  

However, Diagnostic Code 7307, which is intended to be used when rating gastritis, does not appear to have been considered.  Under this code, chronic hypertrophic gastritis, with small nodular lesions and symptoms, is rated 10 percent disabling.  Chronic hypertrophic gastritis, with multiple small eroded or ulcerated areas, and symptoms, is rated 30 percent disabling.  Chronic hypertrophic gastritis, with severe hemorrhages, or large ulcerated or eroded areas, is rated 60 percent disabling.  Atrophic gastritis, which is a complication of a number of diseases, including pernicious anemia, is to be rated on the underlying condition.  38 C.F.R. § 4.114. 

While the Veteran was afforded a VA examination for her gastritis in February 2009, this examination report is extremely brief and does not reflect that any attempt was made to determine whether the Veteran suffered from any small nodular lesions or ulcerations.  The Veteran undoubtedly is experiencing some symptomatology associated with this condition, and as such, a finding of small nodular lesions could entitle her to a compensable disability evaluation.  As such, the Veteran should be scheduled for a new VA examination that more thoroughly evaluates her disability.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should contact the VAMCs in Bettendorf, Iowa and Iowa City, Iowa and request copies of VA treatment records pertaining to the Veteran since 1994.  All records that are received should be incorporated into the claims file.  Any negative response(s) should also be recorded in the claims file. 

2.  After completion of the above, the Veteran should be scheduled for a VA examination(s) with an appropriate specialist regarding her migraines.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review.  The examiner is asked to opine whether it is as least as likely as not that the Veteran's migraines manifested during, or as a result of, active military service.  A complete rationale must be provided for all opinions offered and discussion and consideration of testimony provided by the Veteran in support of her claim should also be included.  

3.  The Veteran should also be scheduled for a VA examination before an appropriate specialist to determine the severity of her service-connected gastritis.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review.  All indicated tests and studies should be performed and the examiner should describe in detail all symptomatology associated with the Veteran's gastritis, including whether there is any evidence of lesions or ulceration associated with this condition.  The examiner should also discuss the overall impact on the Veteran's employability as a result of this disorder.  

4.  After completion of the above, the claims should be reviewed in light of any new evidence.  If the claims are not granted, the Veteran should be furnished an appropriate Supplemental Statement of the Case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



______________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


